Exhibit 10.11
EXECUTIVE EMPLOYMENT AGREEMENT
          This Agreement is made and effective as of this 5th day of December
2005, between LAWSON PRODUCTS, INC., a Delaware corporation (“Lawson”), and
Stewart Howley (“Executive”).
          WHEREAS, Lawson wishes to continue to employ Executive as an officer
of Lawson; and
          WHEREAS, Executive wishes to continue employment with Lawson in such
position; and
          WHEREAS, Company (as defined in paragraph 14.1 below) is engaged in:
(i) the acquisition for and the distribution and sale of fasteners, parts,
hardware, pneumatics, hydraulic and other flexible hose fittings, tools, safety
items and electrical and shop supplies, automotive and vehicular products,
chemical specialties, maintenance chemicals and other chemical products, welding
products and related items, all as more particularly described in Company’s
sales kits and manuals; (ii) the sale and distribution and the providing of
systems and services related thereto; and (iii) the manufacture, sale and
distribution of production and specialized parts and supplies; and (iv) the
provision of just-in-time inventories of component parts to original equipment
manufacturers and of maintenance and repair parts to a wide variety of users;
and (v) the provision of in-plant inventory systems and of electronic
vendor-managed, inventory systems to various customers (collectively “Company’s
Products, Systems and Services”). Company’s independent sales agents or other
representatives employed or retained by Company (“Agents”), solicit orders for
Company’s Products, Systems and Services, in the territories assigned to them
and also maintain, on behalf of Company, frequent contact for such purposes with
customers; and
          WHEREAS, Lawson’s officers are responsible for duties inherent to
their offices relating to the management and operation of the Company, including
but not limited to assisting Company in the development of its product line, the
marketing, sale and distribution of Company’s Products, Systems and Services to
Company’s customers, assisting in the cross-marketing and cross-selling of
products of Company, and for Company’s sales activities, including but not
limited to its sales management and management of its employees, agents and
other representatives; and
          WHEREAS, Lawson’s officers interact, cooperate, assist and confer with
executives, employees, officers, directors, agents, representatives, consultants
and others within the Company in the regular course of business and regularly
engage in management, sales, distribution and operational activities, and
activities relating thereto or in connection therewith; and
          WHEREAS, Lawson reposes great trust and confidence in its officers.
          NOW THEREFORE, in recognition of the needs of Company and its
employees, and in consideration of Executive’s position with and employment or
continued employment by Lawson, the rights and benefits provided hereunder and
in any plan or program which requires as

 



--------------------------------------------------------------------------------



 



a condition to participation therein or receipt of benefits thereunder by
Executive’s, execution of this Agreement, and of the mutual agreements, promises
and undertakings herein set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by the
parties hereto, Lawson and Executive mutually agree as follows:
     1. EMPLOYMENT/DUTY OF LOYALTY.
          Lawson hereby agrees to employ Executive as Senior Vice President,
Construction Markets (or with such other title as mutually agreed upon) and as a
member of its Corporate Management Committee, on a full-time basis, and
Executive hereby accepts such employment. Executive shall report to the Chief
Operating Officer, or to such other person as designated by the Chief Executive
Officer (the “Reporting Person”).
          Executive hereby acknowledges that he has a fiduciary responsibility
and duty of loyalty to Company hereunder. For so long as Executive remains
employed, Executive shall, on a full-time basis, devote his best efforts and his
entire business time, energy, attention, knowledge and skill solely and
exclusively to advance the interests, products and goodwill of Company.
Executive shall diligently, competently and faithfully perform the duties
assigned to him by Company from time to time.
     2. COMPENSATION AND BENEFITS.
     2.1 Executive shall receive the following compensation:
          (a) An initial annual salary in the amount of $260,000 which, subject
to satisfactory performance, will be increased to $275,000 six months after
commencement of employment hereunder, and a further increase of $12,000 if and
when the executive relocates his residence to Chicago. In addition to these
increases, this amount may be increased by the Chief Executive Officer of Lawson
subject to approval of the Compensation Committee of the Board of Directors, in
its sole discretion, from time to time. Executive’s salary shall be payable in
substantially equal semi-monthly installments (“Salary”).
          (b) Commencing with the year 2006, an annual incentive bonus, if any,
determined by the Compensation Committee of the Board of Directors of Lawson in
its sole discretion based upon the overall growth and profitability of the
Company as compared to the prior year as more fully described on and consistent
with the terms of Exhibit A attached hereto and made a part hereof (the
“Incentive Bonus”). The Incentive Bonus, if any, shall be payable not later than
April 15 of the following year, provided Executive’s employment hereunder has
not been terminated by Lawson for cause prior to such date. The terms,
conditions and provisions of the Incentive Bonus shall be in conformance with
the incentive bonus program applicable to executive officers generally and
particularly to such office as is held by Executive.
          2.2 Executive shall receive the following standard benefits; provided,
however, Lawson may modify or terminate such benefits from time to time to the
extent and on such terms as Lawson modifies or terminates such benefits as
provided to other officers:

2



--------------------------------------------------------------------------------



 



          (a) Coverage under Lawson’s group health plan on such terms as
provided to Lawson’s officers.
          (b) Long-term disability insurance coverage; provided however, if
Executive becomes disabled within the meaning of any long-term disability policy
then in effect, Lawson will pay to Executive the Salary which would have been
due but for Executive’s disability for six (6) months following such disability.
For thirty (30) months thereafter, Lawson will pay to Executive sixty percent
(60%) of the Salary of Executive which would have been due but for Executive’s
disability. While Lawson is making such payments, Lawson will be entitled to
receive in money or by credit against such payments a sum equal to any Company
provided long-term disability insurance benefits paid to or for the benefit of
Executive for such period.
          (c) Group term life insurance with a death benefit amount of not less
than $50,000, with additional double indemnity coverage.
          (d) Accidental death insurance.
          (e) Participation in Lawson’s 401(k) and profit-sharing retirement
plans.
          (f) Four weeks annual vacation under the terms of Lawson’s vacation
policy for officers.
          (g) Participation in Employer’s Executive Deferral Plan, if any.
          (h) If Executive dies while employed by Lawson under this Agreement
and is not then in default or breach of this Agreement, Lawson shall pay an
additional compensation amount equal to two (2) times the annual Salary being
paid to Executive at the time of his death (“Additional Compensation Amount”).
The Additional Compensation Amount shall be payable to the beneficiary(ies)
identified in writing by Executive from time to time on forms provided by Lawson
for that purpose and filed by Executive with Lawson and shall be paid in
forty-eight (48) equal, semi-monthly installments made as of the 15th day and
the last day of each calendar month following Executive’s death.
          (i) Reimbursement for all reasonable and approved business expenses in
accordance with Lawson policy, or as otherwise approved by the Reporting Person,
provided Executive submits paid receipts or other documentation acceptable to
Lawson and as required by the Internal Revenue Service to qualify as ordinary
and necessary business expenses under the Internal Revenue Code of 1986, as
amended (the “Code”).
          2.3 All compensation and benefits to become payable to Executive under
subparagraphs 2.1 and 2.2 shall be subject to applicable governmental laws and
regulations regarding income tax withholding and other payroll taxes and
deductions.

3



--------------------------------------------------------------------------------



 



3   TERMINATION OF EMPLOYMENT.
     3.1 Executive’s employment under this Agreement may be terminated as
follows:
          (a) By Lawson, without cause effective on the date that written notice
of termination is delivered to Executive or sent to him by certified or
registered mail to Executive’s home address as listed on Lawson’s records (or
effective on such later date as indicated in such notice).
          (b) By the Executive for Good Reason effective on the date that
written notice of termination is delivered to the Reporting Person by certified
or registered mail, or hand delivery or overnight mail. “Good Reason” means,
without the Executive’s consent, (i) the assignment to the Executive of duties
substantially and materially inconsistent with the position and nature of the
Executive’s employment (ii) a reduction of compensation and benefits (other than
incentive compensation which, it is acknowledged, will increase or decrease from
year to year) that would diminish the aggregate value of the Executive’s
compensation and benefits, or (iii) relocation of the Executive’s office outside
of a 35-mile radius of metropolitan Atlanta or Chicago
          (c) By Lawson, for cause, effective on the date that written notice of
termination is delivered to Executive or sent to him by certified or registered
mail to Executive’s home address as listed on Lawson’s records. For purposes of
this Agreement, cause shall mean (i) violation by Executive of any agreement
between Executive and Lawson or any law relating to non-competition, trade
secrets, inventions, non-solicitation or confidentiality; (ii) material breach
or default of any of Executive’s duties or other obligations or covenants under
this Agreement; (iii) Executive’s gross negligence, dishonesty or willful
misconduct; (iv) conviction of a crime by Executive (other than traffic related
offenses); or (v) an act of fraud, embezzlement or the misappropriation of
property by Executive.
          (d) By Executive effective on the expiration of sixty (60) days
following written notice of resignation delivered to the Reporting Person by
certified or registered mail, or hand delivery or overnight mail.
          (e) Automatically, upon Executive’s date of death or the date on which
Executive is determined to be permanently “disabled” pursuant to the terms of
Lawson’s long-term disability insurance policy.
          3.2 Executive shall remain employed by Lawson until the effective date
of termination or resignation, as the case may be, unless the parties shall
otherwise agree; provided, however, following Lawson’s notice of termination
without cause or Executive’s notice of resignation in accordance herewith, and
until the effective date thereof, Executive shall perform only those services
specifically authorized and directed by the Reporting Person, Chief Executive
Officer or the Board of Directors and shall receive as compensation while so
employed only the annual Salary then in effect and benefits as then in effect,
subject to modifications in such benefits as may occur in the interim pertaining
to such benefit programs generally affecting officers of Lawson.

4



--------------------------------------------------------------------------------



 



     3.3 Upon the effective date of termination of Executive’s employment under
this Agreement:
          (a) Executive, upon notice of termination of his employment, shall
immediately return to Lawson all Company property, including without limitation
the property and information described in paragraphs 4 or 5 hereof, in whatever
form, together with all copies thereof in his possession or under his control.
          (b) Lawson shall pay to Executive, within thirty (30) days following
the effective date of termination of his employment, the sum of any compensation
or benefits or other amounts due to him from Lawson as may be accrued for
periods prior to the effective date of termination and not previously paid, less
the sum of any payments, advances, loans and other charges due and owing from
Executive to Company.
          (c) In the event of termination pursuant to paragraph 3.1(a) or 3.1(b)
hereof during the first twelve-month period following Executive’s commencement
of employment with the Lawson, Lawson shall, in return for Executive’s
performance of the Consulting Services (as defined below), pay to Executive an
amount equal to one year’s salary; otherwise, Lawson shall have no obligation to
Executive. In the event of termination pursuant to paragraph 3.1(a) or 3.1(b)
hereof after the first twelve-month period following Executive’s commencement of
employment with Lawson, Lawson shall, in return for Executive’s performance of
the Consulting Services (as defined below), pay to Executive an amount equal to
one year’s annual Salary plus two additional months’ Salary (to a maximum of
twelve additional months Salary) for each complete year Executive has been
employed by Lawson after the initial twelve-month period of employment by the
Lawson. (For example, if Executive is employed for six (6) years, Executive
would be paid one year’s annual Salary plus an additional ten (10) months of
that annual Salary). Amounts due to Executive under this paragraph 3.3(c) shall
be paid to Executive in equal, semi-monthly installments as though Executive had
continued in the employ of the Lawson for the period of time upon which such
payment is based. (For example, if Executive is entitled to an amount equal to
six months’ Salary, such amount shall be paid to Executive in equal semi-monthly
installments over the six-month period immediately following the effective date
of termination.) The period of time in which Lawson is obligated to provide
salary continuation payments to Executive pursuant to this paragraph 3.3(c) is
referred to herein as the “Salary Continuation Period”. During the Salary
Continuation Period, Executive shall be entitled to continued health and life
insurance coverage on substantially the same basis afforded to him prior to
termination of Executive’s employment. During the Salary Continuation Period,
Executive shall, upon request of the Company, make himself reasonably available
on a limited basis from time to time to consult with Lawson regarding the
business affairs of the Company (the “Consulting Services”); provided, however,
Executive’s Consulting Services shall be limited to not more than twenty-four
(24) hours in any calendar quarter and so that such consulting does not
interfere with Executive’s employment time commitments with any successor
employer.
          (d) Following termination of Executive’s employment with Lawson for
any reason, Company shall have no obligation to provide for post-termination
compensation or benefits to Executive (except as provided by paragraph 3.3(b)
and as otherwise

5



--------------------------------------------------------------------------------



 



provided by law) unless Executive executes and delivers to the Lawson a release,
in form reasonably satisfactory to the Lawson, of all claims against the Company
and its officers, directors, employees and agents.
     4. COMPANY’S PROPERTY.
          All notes, lists, reports, sketches, plans, data contained in computer
hardware or software, memoranda or other documents concerning or related to
Company’s or affiliates’ business which are or were created, developed,
generated or held by Executive during employment, whether containing or relating
to Confidential Information (as defined in paragraph 14) or not, are the
property of Company and shall be promptly delivered to Company upon termination
of Executive’s employment for any reason whatsoever. All notes, lists, reports,
sketches, plans, data contained in computer hardware or software, memoranda or
other documents concerning or related to Company’s or affiliates’ business which
are or were created, developed, generated or held by Executive during the Salary
Continuation Period, whether containing or relating to Confidential Information
(as defined in paragraph 14) or not, are the property of Company and shall be
promptly delivered to Company upon termination of the Salary Continuation
Period. During the course of employment and during the Salary Continuation
Period, Executive shall not remove any of the above property, including but not
limited to, Confidential Information, or reproductions or copies thereof, or any
apparatus containing any such property or Confidential Information, from
Company’s premises without prior written authorization from Company, other than
in the normal execution of Executive’s duties.
     5. EXECUTIVE’S OBLIGATION NOT TO USE OR DISCLOSE CONFIDENTIAL INFORMATION.
          Executive hereby acknowledges that, during the course of Executive’s
employment and during the Salary Continuation Period, Executive will learn or
develop Confidential Information in trust and confidence. Executive agrees to
use the Confidential Information solely for the purpose of performing his duties
hereunder and not for his own private use or commercial purposes. Executive
acknowledges that unauthorized disclosure or use of Confidential Information,
other than in discharge of Executive’s duties, will cause Company irreparable
harm.
          Executive shall maintain Confidential Information in strict confidence
at all times and shall not divulge Confidential Information to any unauthorized
person or entity, or use in any manner, or knowingly allow another to use, any
Confidential Information, without Lawson’s prior written consent, during the
term of employment, during the Salary Continuation Period or thereafter, for as
long as such Confidential Information remains confidential.
          Executive further acknowledges that Company and its affiliates operate
and compete internationally and that Company and/or its affiliates will be
harmed by the unauthorized disclosure or use of Confidential Information
regardless of where such disclosure or use occurs, and that therefore this
confidentiality agreement is not limited to any single state or other
jurisdiction.

6



--------------------------------------------------------------------------------



 



     6. EXECUTIVE’S OBLIGATION NOT TO SOLICIT OR HIRE COMPANY’S EMPLOYEES AND
AGENTS.
          During the Restriction Period (as hereinafter defined), Executive
shall not, directly or indirectly, for himself or on behalf of any person, firm,
or other entity, solicit, induce or encourage any person to leave her/his
employment, agency or office with Company or any of its affiliates. During the
Restriction Period, Executive shall not, directly or indirectly, for himself or
on behalf of any person, firm or other entity, hire or retain or participate in
hiring or retaining any person who then is an employee of or agent for Company
or any person who has been an employee of or agent for the Company at any time
in the ninety (90) days prior to termination of Executive’s employment, and, in
the event Executive is providing Consulting Services following termination of
his employment, any person who has been an employee of or agent for the Company
at any time during the Salary Continuation Period, unless Lawson is informed and
gives its approval prior to the hiring or retention. The term “Restriction
Period” means the period of time in which Executive is employed by Lawson, and
the Salary Continuation Period, if any, and a period of two (2) years
thereafter.
     7. NON-SOLICITATION OF CUSTOMERS.
          Given Executive’s office and his participation in the development,
sales, marketing and servicing of Company’s Products, Systems and Services,
Executive acknowledges that Executive will learn or develop Confidential
Information relating to the development, sales, marketing or provision of
Company’s Products, Systems and Services, and Company’s customers and
prospective customers. Executive further acknowledges that Company’s
relationships with its customers are extremely valuable to it, are generally the
result of substantial time and effort devoted by Company, and tend to be near
permanent. Therefore, during the Restriction Period, Executive shall not,
directly or indirectly, for himself or on behalf of any person, firm, or other
entity, solicit or sell, attempt to sell, or supervise, participate in, or
assist the sale or solicitation of Competitive Products and Systems (i) to any
person, firm or other entity to which Company sold any of Company’s Products,
Systems or Services during the last (2) years of Executive’s employment prior to
the effective date of termination and (ii) in the event Executive is providing
Consulting Services following termination of his employment, to any person, firm
or other entity to which the Company sells any of Company’s Products, Systems or
Services during the Salary Continuation Period. However, this paragraph shall
not prohibit the solicitation of any actual or potential customer of Company
which does not fall within the preceding description. This paragraph is
independent of the obligations of confidentiality under paragraph 5 hereof.
     8. UNFAIR TRADE PRACTICES.
          During the term of this Agreement and at all times thereafter,
Executive shall not, directly or indirectly, engage in or assist others in
engaging in any unfair trade practices with respect to Company.
     9. REMEDIES.
          Executive acknowledges that failure to comply with the terms of this
Agreement will cause irreparable loss and damage to Company. Therefore,
Executive agrees that, in addition

7



--------------------------------------------------------------------------------



 



and cumulative to any other remedies at law or equity available to Company for
Executive’s breach or threatened breach of this Agreement, Company is entitled
to specific performance or injunctive relief against Executive to prevent such
damage or breach, and a temporary restraining order and preliminary injunction
may be granted to Company for this purpose immediately at its request upon
commencement of any suit, without prior notice and without posting any bond. The
existence of any claim or cause of action Executive may have against Company
will not constitute a defense thereto.
     10. SEVERABILITY.
          If any of the restrictions in this Agreement is determined by a court
of competent jurisdiction to be excessively broad as to area or time or
otherwise, the parties authorize the court to reduce such restriction to the
extent necessary to make such restriction reasonable and to enforce such
restriction as so reduced. Any provisions of this Agreement not so reduced shall
remain in full force and effect.
     11. ASSIGNMENT.
          The terms and provisions of this Agreement shall be binding upon and
inure to the benefit of Lawson, its successors and assigns and Executive and
Executive’s heirs, executors, administrators and other legal representatives.
This Agreement is a personal service agreement and shall not be assignable by
Executive.
     12. GOVERNING LAW.
          This Agreement shall be interpreted and enforced in accordance with
the laws of the State of Illinois, without regard to its conflict of law
principles. Any action commenced to enforce or to determine any right or
obligation hereunder shall be commenced only in a federal or state court with
jurisdiction over Cook County, Illinois. Executive consents to personal
jurisdiction in any such court.
     13. DEFINITIONS.
          13.1 “Company” shall mean Lawson and any entity owned by Lawson or
related to Lawson, directly or indirectly, in whole or in part, now or at any
time during Executive’s employment with Lawson and during the Salary
Continuation Period, if any, including, but not limited to, Assembly Component
Systems, Inc., Cronatron Welding Systems, Inc., Drummond American Corporation,
Automatic Screw Machine Products Company, C.B. Lynn Company, Lawson Products,
Inc. (Ontario), Lawson Products de Mexico, Assembly Component Systems
Limited-UK, and any other entity in which any one or more of them has an
interest at any time during Executive’s employment with Lawson and during the
Salary Continuation Period, if any, whether such entity is in the United States
or elsewhere.
          13.2 “Competitive Products, Systems and Services” shall mean products,
systems or services in existence or under development which are the same as or
substantially similar to or functional equivalents of those of Company
including, without limitation, those which are or may be provided to Company’s
customers on behalf of Company by employees, agents, or sales representatives of
Company.

8



--------------------------------------------------------------------------------



 



          13.3 “Confidential Information” shall mean all information, including,
but not limited to, trade secrets disclosed to Executive or known by Executive
as a consequence of or through Executive’s employment by Lawson, or performance
of Consulting Services to Lawson, concerning the products, services, systems,
customers and Agents of Company, and specifically including without limitation:
computer programs and software, unpatented inventions, discoveries or
improvements; marketing, organizational and product research and development;
marketing techniques; promotional programs; compensation and incentive programs;
customer loyalty programs; inventory systems; business plans; sales forecasts;
personnel information, including but not limited to the identity of employees
and Agents of Company, their responsibilities, competence, abilities, and
compensation; pricing and financial information; customer lists and information
on customers or their employees, or their needs and preferences for Company’s
Products, Systems or Services; information concerning planned or pending
acquisitions or divestitures; and information concerning purchases of major
equipment or property, and which:
          (a) has not been made generally available to the public; and
          (b) is useful or of value to the current or anticipated business or
research or development activities of Company, or of any customer or supplier of
Company; and
          (c) has been identified to Executive by Company as confidential,
either orally or in writing.
Confidential Information shall not include information which:
          (x) is in or hereafter enters the public domain through no fault of
Executive;
          (y) is obtained by Executive from a third party having the legal right
to use and to disclose the same; or
          (z) was in the possession of Executive prior to receipt from Company
(as evidenced by Executive’s written records pre-dating the first date of
employment with Lawson).
Confidential Information also does not include Executive’s general skills and
experience as defined under the governing law of this Agreement.
          13.4 “Unauthorized person or entity” shall mean any individual or
entity who or which has not signed an appropriate secrecy or confidentiality
agreement with Company, or is not a current or target customer with whom
Confidential Information is shared in the mutual interest of that person or
entity and Company
     14. MISCELLANEOUS PROVISIONS.
          14.1 Covenants contained in this Agreement shall remain in force and
effect beyond the termination of Executive’s employment.

9



--------------------------------------------------------------------------------



 



          14.2 During the term hereof and for four years following the effective
date of termination of employment for any reason, Executive shall give notice of
the existence and a copy of this Agreement to any prospective employer or
business relation.
          14.3 The paragraph headings set forth in this Agreement are for
convenience of reference only and shall not affect the interpretation or meaning
of any provision hereof.
     15. ENTIRE AGREEMENT.
          This Agreement constitutes the entire agreement between Company and
Executive with respect to the subject matter hereof and supersedes all previous
communications and agreements between Lawson, including its predecessor, and
Executive regarding the subject matter hereof. It may not be changed or modified
except by written instrument signed by Lawson’s Chief Executive Officer and
Executive.
     16. EXECUTIVE’S ACKNOWLEDGMENT AND REPRESENTATIONS.
          Executive acknowledges and agrees that the services to be rendered by
him to Company are of extraordinary merit and constitute a necessary and
valuable contribution to the general growth and development of Company that
result from Executive’s unique personal talent and expertise. In return for the
consideration described in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
as a condition precedent to Company entering into this Agreement, and as an
inducement to Lawson to do so, Executive hereby represents, warrants, and
covenants as follows:
          16.1 Executive has executed and delivered this Agreement as his free
and voluntary act, after having determined that the provisions contained herein
are of a material benefit to him, and that the duties and obligations imposed on
him hereunder are fair and reasonable and will not prevent him from earning a
livelihood following the termination of his employment with Company. Executive
has read and fully understands the terms and conditions set forth herein, has
had time to reflect on and consider the benefits and consequences of entering
into this Agreement, acknowledges that any reference in this Agreement to
Company applies also to any and all subsidiaries and affiliates of Company as
defined in paragraph 14, and has had the opportunity to review the terms hereof
with an attorney or other representatives, if he chose to do so.
          16.2 The execution and delivery of this Agreement by Executive does
not conflict with, or result in a breach of, or constitute a default under, any
agreement or contract, whether oral or written, to which Executive is a party or
by which Executive may be bound.

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement at Des
Plaines, Illinois, as of the date first written above.

              EXECUTIVE:       LAWSON PRODUCTS, INC.
 
           
/s/ Stewart Howley
      By:   /s/ Robert J. Washlow
 
           
Stewart Howley
          Robert J. Washlow
 
          Chief Executive Officer

11